       Case 17-35611                 Doc 28           Filed 12/20/18 Entered 12/20/18 10:00:07                                     Desc Main
                                                       Document     Page 1 of 11



                                          UNITED STATES BANKRUPTCY COURT
                                           NORTHERN DISTRICT OF ILLINOIS
                                                  EASTERN DIVISION

In re:                                                                 §      Case No. 17-35611
                                                                       §
MIROSLAW DZIEDZIC                                                      §
                                                                       §
                                                                       §
                            Debtor                                     §

                                               TRUSTEE’S FINAL REPORT (TFR)

The undersigned trustee hereby makes this Final Report and states as follows:

     1. A petition under chapter 7 of the United States Bankruptcy Code was filed on 11/30/2017. The
        undersigned trustee was appointed on 11/30/2017.

     2. The trustee faithfully and properly fulfilled the duties enumerated in 11 U.S.C. § 704.

     3. All scheduled and known assets of the estate have been reduced to cash, released to the debtor
        as exempt property pursuant to 11 U.S.C. § 522, or have been or will be abandoned pursuant to
        11 U.S.C. § 554. An individual estate property record and report showing the disposition of all
        property of the estate is attached as Exhibit A.

      4.         The trustee realized gross receipts of                                                                            $19,250.00

                          Funds were disbursed in the following amounts:

                          Payments made under an interim distribution                                                                    $0.00
                          Administrative expenses                                                                                    $2,826.15
                          Bank service fees                                                                                             $21.47
                          Other Payments to creditors                                                                                    $0.00
                          Non-estate funds paid to 3rd Parties                                                                           $0.00
                          Exemptions paid to the debtor                                                                                  $0.00
                          Other payments to the debtor                                                                                   $0.00

                          Leaving a balance on hand of1                                                                            $16,402.38

           The remaining funds are available for distribution.

     5. Attached as Exhibit B is a cash receipts and disbursements record for each estate bank account.


1
  The balance on funds on hand in the estate may continue to earn interest until disbursed. The interest earned prior to disbursements will be distributed
pro rata to creditors within each priority category. The trustee may receive additional compensation not to exceed the maximum compensation set forth
under 11 U.S.C. § 326(a) on account of the disbursement of the additional interest.

UST Form 101-7-TFR (5/1/2011)
       Case 17-35611                 Doc 28           Filed 12/20/18 Entered 12/20/18 10:00:07                                     Desc Main
                                                       Document     Page 2 of 11
     6. The deadline for filing non-governmental claims in this case was 05/09/2018 and the deadline
        for filing government claims was 05/29/2018. All claims of each class which will receive a
        distribution have been examined and any objections to the allowance of claims have been
        resolved. If applicable, a claims analysis, explaining why payment on any claim is not being
        made, is attached as Exhibit C.

     7. The Trustee’s proposed distribution is attached as Exhibit D.

     8. Pursuant to 11 U.S.C. § 326(a), the maximum compensation allowable to the trustee is
        $2,675.00. To the extent that additional interest is earned before case closing, the maximum
        compensation may increase.

        The trustee has received $0.00 as interim compensation and now requests the sum of $2,675.00,
for a total compensation of $2,675.002. In addition, the trustee received reimbursement for reasonable
and necessary expenses in the amount of $0.00, and now requests reimbursement for expenses of
$36.25, for total expenses of $36.25.

        Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the foregoing
report is true and correct.

Date: 11/29/2018                                                         By:       /s/ David P. Leibowitz
                                                                                   Trustee

STATEMENT: This Uniform form is associated with an open bankruptcy case, therefore, Paperwork Reduction Act exemption 5 C.F.R.
§ 1320.4(a)(2) applies.




2
 If the estate is administratively insolvent, the dollar amounts reflected in this paragraph may be higher than the amounts listed in the Trustee’s Proposed
Distribution (Exhibit D).

UST Form 101-7-TFR (5/1/2011)
                                              Case 17-35611                Doc 28    Filed 12/20/18
                                                                                                FORM 1Entered 12/20/18 10:00:07                                        Desc Main
                                                                                       Document     Page
                                                                            INDIVIDUAL ESTATE PROPERTY    3 of AND
                                                                                                       RECORD  11 REPORT                                                                Page No:    1              Exhibit A
                                                                                                           ASSET CASES

Case No.:                      17-35611                                                                                                                       Trustee Name:                               David Leibowitz
Case Name:                     DZIEDZIC, MIROSLAW                                                                                                             Date Filed (f) or Converted (c):            11/30/2017 (f)
For the Period Ending:         11/29/2018                                                                                                                     §341(a) Meeting Date:                       01/04/2018
                                                                                                                                                              Claims Bar Date:                            05/09/2018

                                   1                                               2                                3                                 4                        5                                         6

                          Asset Description                                    Petition/                     Estimated Net Value                   Property               Sales/Funds               Asset Fully Administered (FA)/
                           (Scheduled and                                    Unscheduled                    (Value Determined by                   Abandoned              Received by              Gross Value of Remaining Assets
                      Unscheduled (u) Property)                                 Value                              Trustee,                  OA =§ 554(a) abandon.         the Estate
                                                                                                           Less Liens, Exemptions,
                                                                                                              and Other Costs)

 Ref. #
1       2016 Mitsubishi Outlander                                                  $14,000.00                                        $0.00                                          $0.00                                            FA
2       Furniture                                                                      $800.00                                       $0.00                                          $0.00                                            FA
3       TV                                                                             $300.00                                       $0.00                                          $0.00                                            FA
4       Clothes                                                                        $400.00                                       $0.00                                          $0.00                                            FA
5       Cash                                                                           $150.00                                       $0.00                                          $0.00                                            FA
6       Harris Bank Personal Checking                                                  $100.00                                       $0.00                                          $0.00                                            FA
7       Harris Bank Business Checking                                                  $500.00                                       $0.00                                          $0.00                                            FA
8       Great Green Frog Inc. Closed January, 2017 100                                     $0.00                                     $0.00                                          $0.00                                            FA
        %
9       2009 Volvo Tractor Truck                                    (u)                    $0.00                             $16,000.00                                       $19,250.00                                             FA
Asset Notes:        Truck was sold at auction per order entered on 02/27/2018 (dkt #21).


TOTALS (Excluding unknown value)                                                                                                                                                                        Gross Value of Remaining Assets
                                                                                    $16,250.00                              $16,000.00                                         $19,250.00                                       $0.00




 Initial Projected Date Of Final Report (TFR):           08/31/2018                                Current Projected Date Of Final Report (TFR):                                   /s/ DAVID LEIBOWITZ
                                                                                                                                                                                   DAVID LEIBOWITZ
                                             Case 17-35611         Doc 28  Filed 12/20/18
                                                                                      FORMEntered
                                                                                              2       12/20/18 10:00:07                                  Desc MainPage No: 1                    Exhibit B
                                                                             Document       Page 4 of 11
                                                                       CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                          17-35611                                                                                             Trustee Name:                       David Leibowitz
 Case Name:                        DZIEDZIC, MIROSLAW                                                                                   Bank Name:                          Green Bank
Primary Taxpayer ID #:             **-***3494                                                                                           Checking Acct #:                    ******1101
Co-Debtor Taxpayer ID #:                                                                                                                Account Title:
For Period Beginning:              11/30/2017                                                                                           Blanket bond (per case limit):      $5,000,000.00
For Period Ending:                 11/29/2018                                                                                           Separate bond (if applicable):

       1                2                                 3                                          4                                                        5                 6                      7

   Transaction       Check /                          Paid to/               Description of Transaction                                  Uniform           Deposit        Disbursement               Balance
      Date            Ref. #                       Received From                                                                        Tran Code            $                 $


06/08/2018                     American Auction Associates, Inc.      Proceeds from Auction of 2009 Volvo Tractor Truck                     *              $17,500.00                                  $17,500.00
                      {9}                                             Proceeds from Auction of 2009 Volvo                 $19,250.00    1229-000                                                       $17,500.00
                                                                      Tractor Truck
                                                                      Auctioneer's Buyer's Premium                        $(1,750.00)   3610-000                                                       $17,500.00
06/08/2018           3001      American Auction Associates, Inc.      Reimbursement for Auctioneer's Expenses                           3620-000                                    $1,076.15          $16,423.85
06/29/2018                     Green Bank                             Bank Service Fee                                                  2600-000                                       $21.47          $16,402.38

                                                                                         TOTALS:                                                            $17,500.00              $1,097.62          $16,402.38
                                                                                             Less: Bank transfers/CDs                                            $0.00                  $0.00
                                                                                         Subtotal                                                           $17,500.00              $1,097.62
                                                                                             Less: Payments to debtors                                           $0.00                  $0.00
                                                                                         Net                                                                $17,500.00              $1,097.62



                     For the period of 11/30/2017 to 11/29/2018                                                    For the entire history of the account between 06/08/2018 to 11/29/2018

                     Total Compensable Receipts:                       $19,250.00                                  Total Compensable Receipts:                                $19,250.00
                     Total Non-Compensable Receipts:                        $0.00                                  Total Non-Compensable Receipts:                                 $0.00
                     Total Comp/Non Comp Receipts:                     $19,250.00                                  Total Comp/Non Comp Receipts:                              $19,250.00
                     Total Internal/Transfer Receipts:                      $0.00                                  Total Internal/Transfer Receipts:                               $0.00


                     Total Compensable Disbursements:                   $2,847.62                                  Total Compensable Disbursements:                            $2,847.62
                     Total Non-Compensable Disbursements:                   $0.00                                  Total Non-Compensable Disbursements:                            $0.00
                     Total Comp/Non Comp Disbursements:                 $2,847.62                                  Total Comp/Non Comp Disbursements:                          $2,847.62
                     Total Internal/Transfer Disbursements:                 $0.00                                  Total Internal/Transfer Disbursements:                          $0.00
                                            Case 17-35611         Doc 28  Filed 12/20/18
                                                                                     FORMEntered
                                                                                             2       12/20/18 10:00:07                      Desc MainPage No: 2                    Exhibit B
                                                                            Document       Page 5 of 11
                                                                      CASH RECEIPTS AND DISBURSEMENTS RECORD
Case No.                         17-35611                                                                                  Trustee Name:                         David Leibowitz
Case Name:                       DZIEDZIC, MIROSLAW                                                                        Bank Name:                            Green Bank
Primary Taxpayer ID #:           **-***3494                                                                                Checking Acct #:                     ******1101
Co-Debtor Taxpayer ID #:                                                                                                   Account Title:
For Period Beginning:            11/30/2017                                                                                Blanket bond (per case limit):        $5,000,000.00
For Period Ending:               11/29/2018                                                                                Separate bond (if applicable):

      1                 2                                3                                         4                                             5                   6                    7

  Transaction        Check /                         Paid to/              Description of Transaction                       Uniform           Deposit          Disbursement             Balance
     Date             Ref. #                      Received From                                                            Tran Code            $                   $




                                                                                                                                                                         NET              ACCOUNT
                                                                                     TOTAL - ALL ACCOUNTS                           NET DEPOSITS                    DISBURSE             BALANCES

                                                                                                                                              $17,500.00             $1,097.62            $16,402.38




                     For the period of 11/30/2017 to 11/29/2018                                         For the entire history of the case between 11/30/2017 to 11/29/2018

                     Total Compensable Receipts:                      $19,250.00                        Total Compensable Receipts:                                $19,250.00
                     Total Non-Compensable Receipts:                       $0.00                        Total Non-Compensable Receipts:                                 $0.00
                     Total Comp/Non Comp Receipts:                    $19,250.00                        Total Comp/Non Comp Receipts:                              $19,250.00
                     Total Internal/Transfer Receipts:                     $0.00                        Total Internal/Transfer Receipts:                               $0.00


                     Total Compensable Disbursements:                  $2,847.62                        Total Compensable Disbursements:                            $2,847.62
                     Total Non-Compensable Disbursements:                  $0.00                        Total Non-Compensable Disbursements:                            $0.00
                     Total Comp/Non Comp Disbursements:                $2,847.62                        Total Comp/Non Comp Disbursements:                          $2,847.62
                     Total Internal/Transfer Disbursements:                $0.00                        Total Internal/Transfer Disbursements:                          $0.00




                                                                                                                        /s/ DAVID LEIBOWITZ
                                                                                                                        DAVID LEIBOWITZ
                                                                  CLAIM ANALYSIS REPORT12/20/18 10:00:07                        Page No:         1
                   Case 17-35611                 Doc 28       Filed 12/20/18  Entered                                   Desc Main
                                                               Document      Page 6 of 11                                            Exhibit C

Case No.             17-35611                                                                                              Trustee Name: David Leibowitz
Case Name:           DZIEDZIC, MIROSLAW                                                                                                   Date: 11/29/2018
Claims Bar Date:     05/09/2018

 Claim         Creditor Name             Claim       Claim       Uniform    Amount        Amount          Interest         Tax                   Net
  No.:                                   Class       Status       Tran      Allowed        Paid                                           Remaining
                                                                  Code                                                                      Balance

          DAVID P. LEIBOWITZ         Trustee        Allowed      2100-000     $2,675.00           $0.00         $0.00            $0.00               $2,675.00
                                     Compensatio
                                     n
          53 West Jackson
          Boulevard, Suite 1115
          Chicago IL 60604
          DAVID P. LEIBOWITZ         Trustee        Allowed      2200-000        $36.25           $0.00         $0.00            $0.00                  $36.25
                                     Expenses
          53 West Jackson
          Boulevard, Suite 1115
          Chicago IL 60604
          LAKELAW                    Attorney for   Allowed      3120-000        $41.20           $0.00         $0.00            $0.00                  $41.20
                                     Trustee
                                     Expenses
                                     (Trustee
                                     Firm)
          53 West Jackson
          Boulevard
          Suite 1115
          Chicago IL 60604
          LAKELAW                    Attorney for   Allowed      3110-000       $727.50           $0.00         $0.00            $0.00                 $727.50
                                     Trustee Fees
                                     (Trustee
                                     Firm)
          53 West Jackson
          Boulevard
          Suite 1115
          Chicago IL 60604
          HEATH INDUSTRIAL           Auctioneer     Allowed      3620-000     $1,076.15     $1,076.15           $0.00            $0.00                   $0.00
          AUCTIONS, INC.             for Trustee
                                     Expenses
          508 West Brittany Drive
          Arlington Heights IL
          60004
          HEATH INDUSTRIAL           Auctioneer     Allowed      3610-000     $1,750.00     $1,750.00           $0.00            $0.00                   $0.00
          AUCTIONS, INC.             for Trustee
                                     Fees
                                     (including
                                     buyers
                                     premiums)
           508 West Brittany Drive
           Arlington Heights IL
           60004
      1   U.S. BANK NA DBA           Payments to    Allowed      7100-900     $2,999.06           $0.00         $0.00            $0.00               $2,999.06
          ELAN FINANCIAL             Unsecured
          SERVICES                   Credit Card
                                     Holders
          Bankruptcy Department
          PO Box 108
          St. Louis MO
          63166-0108
                                                              CLAIM ANALYSIS REPORT12/20/18 10:00:07                        Page No:         2
                   Case 17-35611             Doc 28       Filed 12/20/18  Entered                                   Desc Main
                                                           Document      Page 7 of 11                                            Exhibit C

Case No.            17-35611                                                                                           Trustee Name: David Leibowitz
Case Name:          DZIEDZIC, MIROSLAW                                                                                                Date: 11/29/2018
Claims Bar Date:    05/09/2018

 Claim        Creditor Name         Claim        Claim       Uniform    Amount        Amount          Interest         Tax                   Net
  No.:                               Class       Status       Tran      Allowed        Paid                                           Remaining
                                                              Code                                                                      Balance

      2   ALEXIAN BROTHERS       Tardy          Allowed      7200-000    $25,584.90           $0.00         $0.00            $0.00            $25,584.90
                                 General
                                 Unsecured §
                                 726(a)(3)
          800 Biesterfield Rd
          Elk Grove Village IL
          60007

                                                                         $34,890.06     $2,826.15           $0.00         $0.00               $32,063.91
                                                                CLAIM ANALYSIS REPORT12/20/18 10:00:07           Page No:          3
                   Case 17-35611              Doc 28        Filed 12/20/18  Entered                      Desc Main
                                                             Document      Page 8 of 11                               Exhibit C

Case No.            17-35611                                                                                   Trustee Name: David Leibowitz
Case Name:          DZIEDZIC, MIROSLAW                                                                                      Date: 11/29/2018
Claims Bar Date:    05/09/2018


        CLAIM CLASS SUMMARY TOTALS

                       Claim Class                Claim        Amount        Amount       Interest       Tax                 Net
                                                 Amount        Allowed        Paid                                       Remaining
                                                                                                                           Balance


         Attorney for Trustee Expenses            $41.20           $41.20        $0.00        $0.00       $0.00                $41.20
         (Trustee Firm)

         Attorney for Trustee Fees (Trustee      $727.50          $727.50        $0.00        $0.00       $0.00               $727.50
         Firm)

         Auctioneer for Trustee Expenses        $1,076.15        $1,076.15   $1,076.15        $0.00       $0.00                    $0.00

         Auctioneer for Trustee Fees            $1,750.00        $1,750.00   $1,750.00        $0.00       $0.00                    $0.00
         (including buyers premiums)

         Payments to Unsecured Credit Card      $2,999.06        $2,999.06       $0.00        $0.00       $0.00              $2,999.06
         Holders

         Tardy General Unsecured § 726(a)      $25,584.90       $25,584.90       $0.00        $0.00       $0.00            $25,584.90
         (3)

         Trustee Compensation                   $2,675.00        $2,675.00       $0.00        $0.00       $0.00              $2,675.00

         Trustee Expenses                         $36.25           $36.25        $0.00        $0.00       $0.00                $36.25
  Case 17-35611            Doc 28     Filed 12/20/18 Entered 12/20/18 10:00:07                   Desc Main
                                       Document     Page 9 of 11


                                                                                                Exhibit D
                                TRUSTEE’S PROPOSED DISTRIBUTION

Case No.:           17-35611
Case Name:          MIROSLAW DZIEDZIC
Trustee Name:       David P. Leibowitz

                                                               Balance on hand:                     $16,402.38


         Claims of secured creditors will be paid as follows: NONE



                                           Total to be paid to secured creditors:                        $0.00
                                                            Remaining balance:                      $16,402.38

         Applications for chapter 7 fees and administrative expenses have been filed as follows:

Reason/Applicant                                                   Total          Interim             Proposed
                                                               Requested       Payments to            Payment
                                                                                     Date
David P. Leibowitz, Trustee Fees                                $2,675.00              $0.00          $2,675.00
David P. Leibowitz, Trustee Expenses                               $36.25              $0.00                $36.25
Lakelaw, Attorney for Trustee Fees                                $727.50              $0.00            $727.50
Lakelaw, Attorney for Trustee Expenses                             $41.20              $0.00                $41.20
Auctioneer's Buyer's Premium, Auctioneer for                    $1,750.00           $1,750.00                $0.00
Trustee Fees
American Auction Associates, Inc., Auctioneer for               $1,076.15           $1,076.15                $0.00
Trustee Expenses


                          Total to be paid for chapter 7 administrative expenses:                    $3,479.95
                                                             Remaining balance:                     $12,922.43

         Applications for prior chapter fees and administrative expenses have been filed as follows:
NONE



                       Total to be paid to prior chapter administrative expenses:                        $0.00
                                                             Remaining balance:                     $12,922.43

         In addition to the expenses of administration listed above as may be allowed by the Court,
priority claims totaling $0.00 must be paid in advance of any dividend to general (unsecured) creditors.

         Allowed priority claims are: NONE



UST Form 101-7-TFR (5/1/2011)
  Case 17-35611            Doc 28         Filed 12/20/18 Entered 12/20/18 10:00:07               Desc Main
                                           Document     Page 10 of 11




                                                 Total to be paid to priority claims:                   $0.00
                                                                Remaining balance:                 $12,922.43

        The actual distribution to wage claimants included above, if any, will be the proposed payment
less applicable withholding taxes (which will be remitted to the appropriate taxing authorities).

        Timely claims of general (unsecured) creditors totaling $2,999.06 have been allowed and will be
paid pro rata only after all allowed administrative and priority claims have been paid in full. The timely
allowed general (unsecured) dividend is anticipated to be 100.0 percent, plus interest (if applicable).

         Timely allowed general (unsecured) claims are as follows:

Claim No. Claimant                                             Allowed Amt.           Interim        Proposed
                                                                    of Claim       Payments to        Amount
                                                                                         Date
           1 U.S. Bank NA dba Elan Financial                        $2,999.06            $0.00       $2,999.06
             Services


                                Total to be paid to timely general unsecured claims:                $2,999.06
                                                                Remaining balance:                  $9,923.37

         Tardily filed claims of general (unsecured) creditors totaling $25,584.90 have been allowed and
will be paid pro rata only after all allowed administrative, priority and timely filed general (unsecured)
claims have been paid in full. The tardily filed claim dividend is anticipated to be 38.8 percent, plus
interest (if applicable).

         Tardily filed general (unsecured) claims are as follows:

Claim No. Claimant                                             Allowed Amt.           Interim        Proposed
                                                                    of Claim       Payments to        Amount
                                                                                         Date
           2 Alexian Brothers                                     $25,584.90             $0.00       $9,923.37


                       Total to be paid to tardily filed general unsecured claims:                  $9,923.37
                                                              Remaining balance:                        $0.00

        Subordinated unsecured claims for fines, penalties, forfeitures, or damages and claims ordered
subordinated by the Court totaling $0.00 have been allowed and will be paid pro rata only after all
allowed administrative, priority and general (unsecured) claims have been paid in full. The dividend for
subordinated unsecured claims is anticipated to be 0.0 percent, plus interest (if applicable).

        Subordinated unsecured claims for fines, penalties, forfeitures or damages and claims ordered
subordinated by the Court are as follows: NONE




UST Form 101-7-TFR (5/1/2011)
  Case 17-35611            Doc 28   Filed 12/20/18 Entered 12/20/18 10:00:07    Desc Main
                                     Document     Page 11 of 11



                                    Total to be paid for subordinated claims:         $0.00
                                                          Remaining balance:          $0.00




UST Form 101-7-TFR (5/1/2011)
